Citation Nr: 0733169	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-04 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for congestive heart 
failure, to include as secondary to diabetes mellitus.

3.  Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions promulgated in December 2001, 
February 2004 and September 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In December 2001, the RO denied service connection 
for type II diabetes mellitus.  In February 2004, the RO 
denied the veteran's claim of service connection for 
congestive heart failure and continued the previous denial of 
service connection for type II diabetes mellitus.  
Thereafter, in September 2004, the RO denied nonservice-
connected pension benefits on the grounds that the veteran's 
annual income exceeded the limits set by law.

The record reflects that service connection was initially 
denied for type II diabetes mellitus by a December 2001 
rating decision.  However, the veteran continued to send 
evidence and contentions in support of this claim, and the RO 
continued to adjudicate the claim on the merits, and not on 
the basis of whether new and material evidence has been 
received to reopen the previously denied claim, apparently 
treating an August 2002 statement from the veteran as a 
notice of disagreement.  Accordingly, the Board will do the 
same in the decision below.

The record further reflects the veteran requested a Board 
hearing in conjunction with this appeal.  However, by a July 
2007 statement, the veterans' service organization (VSO) 
which was the veteran's accredited representative reported 
that he no longer desired such a hearing.  By this same 
statement, the VSO reported that it was withdrawing as the 
veteran's accredited representative.  No new representative 
has since been appointed by the veteran.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's type II diabetes 
mellitus is causally related to active service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's congestive heart failure 
is causally related to active service, to include as 
secondary to a service-connected disability.

4.  The annualized countable income for all periods 
subsequent to the veteran's filing of his claim exceeded the 
maximum annual income for pension benefits, even when taking 
into account his deductible medical expenses.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

2.  Service connection is not warranted for congestive heart 
failure, to include as secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2007).

3.  The veteran's countable income precludes him from 
receiving pension benefits.  38 U.S.C.A. §§ 1503, 1521, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.3(b)(3), 3.23, 3.159, 3.271, 3.272, 3.273 (2007); VA 
Manual M21-1, Part I, Appendix B.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision.  In this case, the veteran was sent pre-
adjudication notice with respect to the December 2001 and 
February 2004 rating decisions by letters dated in July 2001, 
January 2003, and October 2003.  Although he was not sent 
pre-adjudication notice regarding his pension claim, the 
United States Court of Appeals for the Federal Circuit has 
indicated that this defect can be remedied by a fully 
compliant VCAA notice issued prior to a readjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the veteran was sent adequate notification 
regarding his pension claim by a May 2005 letter, prior to 
the claim being readjudicated by a July 2005 Statement of the 
Case.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, he was also sent a letter in March 2006 which 
contained the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence and the need to submit any evidence 
in his possession that pertained to his claims.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that is not of record.  He has had the 
opportunity to present evidence and argument in support of 
his claim, and, as noted in the Introduction, he withdrew his 
request for a Board hearing in conjunction with this appeal.  
Although he was not accorded a VA medical examination, the 
Board finds that no such development is required in the 
instant case.  His diabetes and congestive heart failure 
claims hinge on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of in-
service incurrence or aggravation of the claimed 
disabilities, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative).  With respect to his 
pension claim, the outcome hinges upon the amount of his 
countable annual income, and not the current nature of his 
overall medical condition.  Consequently, the Board finds 
that the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Initially, the Board observes that neither diabetes nor 
congestive heart failure were diagnosed during the veteran's 
active service, to include at his January 1971 release from 
active duty examination.  Rather, his heart was clinically 
evaluated as normal on that examination.  Moreover, on his 
concurrent Report of Medical History, he indicated that he 
had not experienced pain or pressure in chest; palpation or 
pounding heart; high or low blood pressure; nor did he 
indicate he had diabetes.

The Board further notes that the post-service medical records 
reflect that the veteran's diabetes and congestive heart 
failure were first diagnosed many years after his separation 
from active service.  For example, the first competent 
medical evidence of record noting a diagnosis of diabetes 
mellitus appears to be private treatment records dated in 
2000, almost 30 years after his separation from active 
service.  He was subsequently hospitalized at a VA medical 
facility from July to August 2003 for congestive heart 
failure.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
links either the veteran's diabetes and/or his congestive 
heart failure to the confirmed events of his active service, 
as documented by his service medical records.  Rather, the 
veteran contends he is entitled to service connection for 
diabetes mellitus based upon presumptive herbicide exposure, 
and that his congestive heart failure is secondary to his 
diabetes.  The Board will adjudicate these claims below.

A.  Diabetes

The veteran essentially contends that he has diabetes due to 
herbicide exposure that occurred while on active duty in 
Korea.

The law provides that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

In the instant case, the Board finds that service connection 
is not warranted for type II diabetes mellitus, to include as 
based upon purported herbicide exposure.

As diabetes was not shown during service or to a compensable 
degree within one year of service discharge, nor has it been 
attributed to military service by competent medical evidence, 
there is no basis upon which to grant service connection on a 
direct basis or on a presumptive basis.

The Board notes that the governing law provides that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).  However, the 
record does not reflect, nor does the veteran contend, that 
he had active service in the Republic of Vietnam.  As such, 
he is not entitled to the benefit of this statutory 
provision.

In reference to exposure to herbicides outside of Vietnam, VA 
has information regarding the use of Agent Orange in Korea 
along the demilitarized zone (DMZ).  The Department of 
Defense (DOD) has identified specific units which were 
assigned or rotated to areas near the DMZ where herbicides 
were used between April 1968 and July 1969.  Field artillery, 
signal and engineer troops also were supplied as support 
personnel to various elements of these Infantry Divisions 
during the time of the confirmed use of Agent Orange.

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) will apply.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part VI, Chapter 2, 
Section B.  If the veteran instead either belonged to a 
different unit located in Korea during this time period, or 
served in one of the units identified by DOD between 
September 1, 1967 and August 31, 1971, but not during 1968 or 
1969, then herbicide exposure will represent a factual 
determination to be established on a case-by-case basis.  See 
Id.

The veteran's service personnel records are on file, as are 
morning reports for the unit to which he was assigned while 
stationed in Korea.  However, these records reflect he was 
not assigned to one of the units identified by DOD as having 
been assigned or rotated to areas near the DMZ where 
herbicides were used between April 1968 and July 1969.  
Nothing in the veteran's service records otherwise indicates 
he was near the DMZ during his active service.  Moreover, the 
evidence on file indicates he was stationed at bases that 
were removed from the DMZ area.  Further, the veteran has 
submitted no other evidence which confirms his account of 
purported herbicide exposure while on active duty.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran was exposed to herbicides while on active duty.  
Accordingly, he is not entitled to a grant of service 
connection based upon the presumptive provisions of 38 C.F.R. 
§ 3.307 and 3.309(e).

There being no other basis in the record to support a grant 
of service connection for diabetes mellitus, the claim is 
denied.

B.  Congestive Heart Failure

As already noted, the veteran contends that his congestive 
heart failure is secondary to his diabetes mellitus.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was previously required to 
consider whether service connection was warranted pursuant to 
the holding in Allen, supra, the veteran is not prejudiced by 
the Board decision to proceed with the adjudication of this 
case.  See Bernard, supra.

In the instant case, the Board has determined, for the 
reasons stated above, that service connection is not 
warranted for the veteran's diabetes.  Thus, even assuming 
the congestive heart failure is secondary to the diabetes, 
service connection cannot be established for a disability 
that is secondary to a nonservice-connected disability.  
Moreover, the record reflects the veteran has no service-
connected disabilities.  Consequently, the veteran's claim of 
secondary service connection must be denied.

C  Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
current service connection claims.  As the preponderance of 
the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.


II.  Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) (vi), 3.23(a), 
(b), (d) (4).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  

In this case, the veteran filed his claim for nonservice-
connected pension in July 2004, at which time he reported 
that he had become too disabled to work earlier that month, 
and that in the one year period prior to that date he had 
earned $18,200 in income from his job as a food service 
worker.  Thereafter, a May 2005 VA Form 21-4192 (Request for 
Employment Information) reflects that the veteran worked from 
March 1982 to December 2004, that he left employment due to 
disability retirement, and that the amount earned during the 
12 months preceding his last date of employment was 
$22,333.77.  Also on file is a copy of the veteran's 
retirement benefits statement, which reflects he was a 
federal employee.  In pertinent part, this statement reflects 
his benefits began in December 2004, with his first regular 
monthly payment beginning in May 2005.  His gross monthly 
retirement payment was listed as $989.00, with a net monthly 
benefit payment of $836.70.  Based on this information, the 
amount of his annual gross retirement benefit is $11,868.00, 
while his net annual retirement benefit is $10,040.40.  

Retirement income of federal employees is not specifically 
excluded under 38 C.F.R. § 3.272.  Such income is therefore 
included as countable income.  

The veteran has contended that the amount of his medical 
expenses should be deducted from his countable annual income.  
Under the law, medical expenses in excess of five percent of 
the maximum annual pension rate (MAPR), which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period to the extent they were paid.  38 
C.F.R. § 3.272(g) (1) (iii).  In May 205, the veteran 
submitted a list of medical expenses for the period from 
January 2000 to May 2005, and totals $1433.01.  However, the 
amount of total medical expenses for the year 2004, when he 
filed his pension claim, was $923.80 (counting "interest"); 
the amount of medical expense reported for the year 2005 
totaled $100.  In addition, the deductions from the veteran's 
gross monthly retirement benefits includes $100.57 for health 
insurance premium.  Assuming this is a monthly payment, the 
veteran's annual health insurance premiums would be 
$1,206.84, which when added to the $100 totals $1,306.84.

The total MAPR for a veteran with no dependents, for the one 
year prior to December 1, 2004, is $9,894.00.  See 38 C.F.R. 
§ 3.23(a) (5); VA Manual M21-1, Part I, Appendix B.  
Moreover, this is the lowest possible MAPR for the relevant 
period.  In addition, a 2.7 percent cost-of-living increase 
was effective December 1, 2004, making the total MAPR for a 
veteran with no dependents $10,162.  

As noted above, only the medical expenses in excess of five 
percent of MAPR, which have been paid, may be excluded from 
an individual's income.  For the one year prior to December 
1, 2004, that calculates to medical expenses in excess of 
$494.70 ($989.00 x 0.05).  For the year after December 1, 
2004, that calculates to expenses in excess of $508.10 
($10,162 x 0.05).

Applying these numbers to the instant case, the Board finds 
that the amount of the veteran's countable annual income 
exceeds the maximum annual income for pension benefits, even 
when taking into account his medical expenses.  Since he 
reported total medical expenses of $923.80 for the year 2004, 
he has deductible medical expenses of $429.10 (923.80 - 
494.70).  Based upon the May 2005 VA Form 21-4192, the 
veteran's income for 2004 was $22,333.77.  After subtracting 
the $429.10 for medical expenses it is still in excess of the 
MAPR (22,333.77 - 429.10 = $21,904.67).

With respect to the 2005 year, the Board notes that the only 
deduction from the veteran's gross retirement benefit that is 
excluded from income under 38 C.F.R. 
§ 3.272 appears to be the monthly health insurance premium to 
the extent it constitutes a medical expense.  Therefore, his 
countable income is based upon the amount of his annual gross 
retirement benefit, which is $11,868.00.  The amount of 
medical expenses which exceeds five percent of the MAPR for 
this period is $798.74 (1,306.84 - 508.10).  However, 
subtracting these expenses from the annual income totals 
$11,069.26, which, as with the 2004 year, is in excess of the 
MAPR.

No other information is of record regarding either the 
veteran's annual income or the amount of his medical 
expenses.

In summary, the evidence of record shows the veteran's 
countable income exceeds the statutory limits for entitlement 
to pension benefits.  The Board is very sympathetic to the 
veteran's meritorious service and the contributions he made 
to his country.  Nevertheless, the Board is bound by the laws 
enacted by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c).  As the law passed by Congress specifically 
prohibits the payment of VA pension benefits to those whose 
countable income exceeds statutory limits, the Board has no 
choice but to deny the veteran's claim of entitlement to 
nonservice-connected pension benefits.




ORDER


Entitlement to service connection for type II diabetes 
mellitus is denied.

Entitlement to service connection for congestive heart 
failure, to include as secondary to diabetes mellitus, is 
denied.

Inasmuch as the veteran's countable income precludes him from 
receiving pension benefits, the benefit sought on appeal is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


